OFFICE OF
                                                                          APPELLATE COURTS

                                                                              SEP 0 9 2014
                                STATE OF MINNESOTA
                                                                              FILED
                                  IN SUPREME COURT

                                         A14-1281


In re Petition for Disciplinary Action against
Rebecca Lee Lawler, a Minnesota Attorney,
Registration No. 387496.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on

Lawyers Professional Responsibility (RLPR), based on an opinion of the North Dakota

Supreme Court disbarring respondent Rebecca Lee Lawler.          See In re Lawler, 847
N.W.2d 127, 127 (N.D. 2014). The North Dakota disbarment was based on respondent

misappropriating client funds, neglecting client matters, failing to communicate with

clients, and removing funds from her father's estate and charging her father's credit card

for her own personal use while she was the personal representative of her father's estate.

Id. at 127-29. Respondent's conduct violated Rules 1.3, 1.4, 1.15(a) and (c), and 8.4(b)

and (c) of the North Dakota Rules of Professional Conduct, and Rule 1.2(A)(2) of the

North Dakota Rules for Lawyer Discipline. In re Lawler, 847 N.W.2d at 129-30.

       The Director and respondent have entered into a stipulation in which respondent

admits the allegations in the petition for disciplinary action and waives her rights under

Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is

disbarment.


                                             1
      The court has independently reviewed the file and approves the jointly

recommended disposition.

      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that:

      1.     Respondent Rebecca Lee Lawler is disbarred;

      2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

disbarment to clients, opposing counsel, and tribunals); and

      3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

      Dated: September 9, 2014

                                                BY THE COURT:



                                                  k ett..J
                                                Alan C. Page
                                                               L.
                                                Associate Justice




                                            2